Opinion filed March 28, 2013




                                            In The


         Eleventh Court of Appeals
                                          __________

                                   No. 11-11-00060-CR
                                        _________

                     LARRY HAROLD FORWARD, Appellant

                                               V.

                          THE STATE OF TEXAS, Appellee


                          On Appeal from the 238th District Court

                                   Midland County, Texas

                               Trial Court Cause No. CR37755


                                         OPINION
       The jury convicted Larry Harold Forward of failure to appear and, after finding the
enhancement paragraphs to be true, assessed his punishment at confinement for thirty-five years.
The trial court sentenced him accordingly. We affirm.
       Forward presents four issues for our review. In his first issue, Forward alleges that the
evidence was legally insufficient to prove his prior convictions for enhancement purposes. In his
second issue, he contends that the trial court committed reversible error when it admitted prior
judgments of conviction without a showing that he was the same individual as that in the prior
judgments. Forward argues in his third and fourth issues that he was denied effective assistance
of counsel because his trial counsel failed to object to hearsay testimony and testimony regarding
prior offenses during the guilt/innocence phase.
       In Issues One and Two, Forward argues that the testimony of the State’s fingerprint
expert should not have been admitted because the expert did not compare the fingerprints
according to an accepted method. Without the fingerprint expert’s testimony, Forward asserts,
there is no link between him and the certified judgments, and the judgments were inadmissible.
He also asserts that, without the fingerprint expert’s testimony, there was insufficient evidence to
prove that he was the same person as that shown to have been previously convicted in the prior
judgments.
       We will first address Forward’s second issue that the trial court erred when it admitted
the prior judgments of conviction. We review a trial court’s decision to admit or exclude
evidence under an abuse of discretion standard. Montgomery v. State, 810 S.W.2d 372, 391
(Tex. Crim. App. 1991) (op. on reh’g). We will reverse a trial court’s ruling only if it is outside
the “zone of reasonable disagreement.” Id. Certified judgments are admissible as long as the
State links the defendant to the judgment through independent evidence. Beck v. State, 719
S.W.2d 205, 210 (Tex. Crim. App. 1986). It is not necessary for the State to prove the existence
of the link prior to the time that the trial court admits the certified judgment, but it must be
shown before the evidence is closed. Id. Otherwise, the prior judgments are not relevant to the
State’s case and should be stricken from the jury’s consideration. Davis v. State, 268 S.W.3d
683, 715–16 (Tex. App.—Fort Worth 2008, pet. ref’d). One of the most common ways to link
the defendant to a prior judgment is through a fingerprint expert. Beck, 719 S.W.2d at 209.
       Here, the State called Larry Shackelford as an expert witness on fingerprint identification.
Shackelford testified that he uses the ACE-V method to compare two sets of patent fingerprints
to determine whether the prints belong to the same person. In the first step of the ACE-V
method, the examiner analyzes the fingerprints to determine whether there is sufficient detail to
make a comparison. If there is sufficient detail, the examiner compares the two prints by
physically looking at the prints to determine if there is a match. The third step is evaluation. In
this step, the examiner makes a final determination of whether the prints are made by the same
person. The “V” stands for verification, and Shackelford testified that “[n]ormally we have a
second person also look at our results that we find.”

                                                   2
       Shackelford analyzed, compared, and evaluated a set of Forward’s known prints, taken
prior to Shackelford’s testimony, with fingerprint cards contained in prior judgments of
conviction and opined that Forward’s known prints matched the fingerprints contained in each
judgment. However, Shackelford testified that he did not have a second person look at his
results in this case. The State offered twenty-three different prior judgments of conviction.
Forward objected to each exhibit on the ground that Shackelford failed to have a second
individual verify his results and, thus, did not conduct the fingerprint analysis properly. The
court allowed the State to further question Shackelford, and he testified that there was no
uncertainty that the fingerprints matched; he was positive that they were a match. The trial court
overruled each of Forward’s objections, and all twenty-three priors were admitted.
       After the judgments were admitted into evidence, Shackelford testified that, based on his
training and experience, the fact that he did not have a second person verify the fingerprint
comparison did not in any way invalidate, discredit, or weaken his belief that the fingerprints
were a match. Shackelford explained that latent fingerprints are not visible to the naked eye and
must be developed with a powder or other chemical substance in order for the print to be visible.
Patent prints are visible, such as when made on a mirror or with ink. He testified that latent
prints recovered from a crime scene are normally only partial prints and that there is a difference
between comparing a partial latent print with a set of prints and comparing two different sets of
patent prints. On cross-examination, he testified that ACE-V is a standard that is recognized
throughout the nation and the world and that the standard includes verification. On redirect,
Shackelford testified that he had provided expert testimony on fingerprint comparisons similar to
the ones he did that day and that it was not normal for him to have somebody check his work in
doing those kinds of comparisons.
       Forward contends on appeal that, because courts have evaluated the verification step under
the peer review factor in Daubert 1 and held that the verification step favors admissibility, the
ACE-V method does not satisfy Daubert if the verification step is not performed. However,
Daubert does not require that each factor be satisfied in order for a scientific method to be reliable,
but instead lays out a nonexclusive list of factors for the court to consider in order to determine
whether the method is reliable. 509 U.S. at 593. We note that Forward did not request, nor did
the trial court hold, a Daubert hearing in this case. Furthermore, none of the cases that Forward

       1
        Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

                                                          3
directs us to hold that, without verification, the method is unreliable and inadmissible. In fact, one
of the cases Forward directs us to finds the method admissible despite the fact that there was no
evidence of peer review, and all the cases deal with latent prints, not patent prints. See United
States v. Pena, 586 F.3d 105 (1st Cir. 2009); United States v. Baines, 573 F.3d 979, 990, 992 (10th
Cir. 2009) (holding district court did not abuse its discretion when it admitted the fingerprint
expert’s testimony even when government did not show that the ACE-V method had been subject
to peer review and, thus, peer review factor did not favor admissibility); United States v. Mitchell,
365 F.3d 215 (3rd Cir. 2004); United States v. Scott, 403 F. App’x 392 (11th Cir. 2010).
       Forward compares Shackelford’s failure to complete the verification step to DWI cases in
which police officers fail to administer the HGN test correctly. He directs us to McRae v. State,
152 S.W.3d 739 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d), for the proposition that an
expert’s testimony is inadmissible when the expert applies an accepted technique improperly.
See also Kelly v. State, 824 S.W.2d 568, 573 (Tex. Crim. App. 1992) (holding third criterion for
reliability is that technique must have been properly applied on occasion in question). However,
there was no evidence that Shackelford performed any portion of his actual comparison
incorrectly. The only portion of the method that was lacking was the verification. We do not
agree that this renders the test unreliable and inadmissible as it would when an officer fails to
perform the HGN test correctly. We note that we may have reached a different result if Shackel-
ford had testified that he did not analyze, compare, or evaluate the fingerprints properly under
the ACE-V method; however, those are not the facts presented before us today.
       In United States v. John, the appellant challenged the reliability of the government’s
fingerprint evidence on the ground that it was not verified by a second expert. 597 F.3d 263, 275
(5th Cir. 2010). The court there noted that it was unable to locate any case that supported the
assertion that verification is required. Id. Like the Fifth Circuit, we are also unable to locate any
case that stands for the proposition that verification is required in order for fingerprint
comparison testimony to be reliable. Further, the Fifth Circuit held that issues regarding the
accuracy of fingerprint evidence go to the weight and credibility of the witness and, therefore,
that the trial court did not abuse its discretion when it admitted the expert’s testimony. Id. at
275–76. The same is true here. The jury was free to take the lack of verification into account
when it determined whether to believe the expert’s testimony; however, the lack of verification



                                                 4
did not render the expert’s testimony unreliable. The trial court did not abuse its discretion when
it admitted Shackelford’s testimony. We overrule Forward’s second issue.
       In Forward’s first issue, he argues that the evidence was insufficient to sustain the jury’s
finding of true on the enhancement paragraphs. The State alleged that Forward was previously
convicted of the felony offenses of aggravated assault with a deadly weapon, retaliation, and
assault on a public servant. The jury was instructed that, if it believed beyond a reasonable doubt
that Forward was previously convicted of assault on a public servant and also previously
convicted of aggravated assault with a deadly weapon or of retaliation, the jury would assess
Forward’s punishment at a term of twenty-five to ninety-nine years. In order to prove that a
defendant has prior convictions for enhancement purposes, the State must prove that (1) a prior
conviction exists and (2) the defendant is linked to the prior conviction. Flowers v. State, 220
S.W.3d 919, 921 (Tex. Crim. App. 2007).
       We review the sufficiency of the evidence under the standard of review set forth in
Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.
App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d).
Under the Jackson standard, we examine all of the evidence in the light most favorable to the
verdict and determine whether, based on that evidence and any reasonable inferences from it, any
rational trier of fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
       State’s Exhibit No. 18 is a certified judgment of conviction for assault on a public servant
committed by a Larry Harold Forward. State’s Exhibit No. 19 contains certified judgments for
retaliation and aggravated assault with a deadly weapon committed by a Larry Harold Forward.
Forward argues that the trial court should not have admitted Shackelford’s testimony and that,
without his opinion that Forward’s fingerprints matched the fingerprints in the certified
judgments, there was insufficient evidence to show that Forward was the same person as the
person named in the certified judgments. Because we have found that the trial court did not err
when it admitted the certified judgments based on Shackelford’s testimony, the jury was free to
rely on Shackelford’s testimony in determining whether Forward was the same person as that in
the certified judgments.
       In addition to Shackelford’s testimony that Forward’s fingerprints and the person’s
fingerprints as shown in the certified judgments were a match, the certified judgments that

                                                5
pertained to the enhancement paragraphs also contained photographs that the jury was able to
compare to Forward. Matching a photograph of the defendant in a penitentiary packet or
certified judgment to the defendant at trial has been held to be sufficient evidence that the
defendant at trial is the same person as that in the prior judgment of conviction. Littles v. State,
726 S.W.2d 26, 31–32 (Tex. Crim. App. 1987) (op. on reh’g). Furthermore, the judgments
contained Forward’s birth date, and the jury could have matched the birth date in each judgment
with the birth date listed on the fingerprint card that contained the fingerprints that Shackelford
took from Forward prior to Shackelford’s testimony during the punishment phase.
       We have reviewed the evidence in the light most favorable to the verdict, and we hold
that the jury could have found beyond a reasonable doubt that Forward committed two prior
felonies. Forward’s first issue is overruled.
       Forward asserts in his third and fourth issues that he was denied effective assistance of
counsel because his attorney failed to object to hearsay testimony regarding his whereabouts and
also failed to object during the guilt/innocence phase to testimony regarding his prior offenses.
In order to determine whether Forward’s trial counsel rendered ineffective assistance at trial, we
must first determine whether he has shown that his counsel’s representation fell below an
objective standard of reasonableness and, if so, then determine whether there is a reasonable
probability that the result would have been different but for his counsel’s errors. Strickland v.
Washington, 466 U.S. 668, 687 (1984); Hernandez v. State, 988 S.W.2d 770, 772 (Tex. Crim.
App. 1999); Hernandez v. State, 726 S.W.2d 53, 55–57 (Tex. Crim. App. 1986). We must
indulge a strong presumption that counsel’s conduct fell within the wide range of reasonable
professional assistance, and Forward must overcome the presumption that, under the
circumstances, the challenged action could be considered sound trial strategy. Strickland, 466
U.S. at 689; Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim. App. 2000). Where the record is
silent, we cannot speculate on trial counsel’s strategy. Thompson v. State, 9 S.W.3d 808, 814
(Tex. Crim. App. 1999). Thus, an allegation of ineffective assistance of counsel must be firmly
founded in the record, and the record must affirmatively demonstrate the alleged ineffectiveness.
Id. Generally, the record on direct appeal will not be sufficient to show that trial counsel’s
performance was so lacking as to overcome the presumption of reasonable conduct. Id. at 813–
14.



                                                 6
       Forward contends in his third issue that his trial counsel should have objected to the bail
bondsman’s testimony regarding what Forward’s girlfriend and her mother told the bondsman
about Forward’s whereabouts because it was inadmissible hearsay. He claims that the State
elicited that testimony to show that Forward intentionally and knowingly failed to appear for his
court date. The following exchange took place between the prosecutor and Forward’s bail
bondsman, Manuel Lujan:
              Q. In this particular case, you said that you contacted or tried to contact
       Mr. Forward after you heard from the Court. Is that something you would have
       done pretty quickly after you heard from the Court?

               A. Yes, sir.

              Q. And were you able to get in contact with Mr. Forward at any time
       about missing court?

               A. No, sir.

               Q. How hard did you try to find him?

               A. I contacted his girlfriend multiple times, she said she didn’t know
       where he was at. I contacted his girlfriend’s mother, who basically knew more or
       less the whereabouts, and she indicated that she was under the impression that he
       was on his way to Arizona.

               Q. Did at any time Mr. Forward, in relation to missing court that
       particular day, did he at any time contact you to tell you why he didn’t come to
       court or that he was going to go to court or anything else?

               A. No, sir, he did not.

The State argues that it may have been part of Forward’s trial strategy not to object to these
responses in an effort not to draw the jury’s attention to the witness’s statement. The prosecutor
did not ask any more questions about what the girlfriend or mother knew, nor did he reference
Lujan’s statement during his closing argument. Without a record of defense counsel’s reasons
for not objecting to Lujan’s response, Forward has not overcome the presumption that his
counsel’s actions were within the wide range of reasonable professional assistance of counsel.
Therefore, Forward has not met the first prong of Strickland. We overrule his third issue.




                                                7
       In his fourth issue, Forward claims his counsel was ineffective because his counsel did
not object to two instances when witnesses testified about Forward’s extraneous offenses and
prior convictions.
       The first instance took place when the prosecutor asked Lujan how he knew Forward, and
Lujan responded, “I bonded him out on numerous occasions.” The prosecutor did not ask any
follow-up questions or mention in closing that Lujan had bailed Forward out of jail numerous
times. Here again, the record is silent as to why defense counsel decided not to object to Lujan’s
response.
       The second instance occurred during the following exchange between the prosecutor and
Deputy U.S. Marshal George Sydney Butcher:
              Q. During the point you were searching the residence, did you notice
       anything out of the ordinary or unusual about the residence itself?

               A. Yes, sir.

               Q. Can you tell the jury what that was?

               A. Upon approaching the residence, we did observe a surveillance camera
       on the front of the residence.

               Q. And why did that seem unusual to you?

               A. It’s unusual in the fact that most people do not have them. Furthermore,
       it’s indicative of someone wanting to know -- if they’re inside the residence,
       knowing what’s going on outside the residence. Primarily it has to do -- where we
       see a lot of that is people who deal in narcotics.

               Q. And again, just to clarify and make sure, this was not a narcotics
       investigation anyway?

               A. No, sir.

Forward argues that this evidence was irrelevant and was only used to portray him as a criminal.
However, Deputy U.S. Marshal Butcher also testified that he found Forward under a pile of
clothes and that Forward told him he saw him coming because he was watching him on the
surveillance camera. Therefore, the testimony about the camera was not irrelevant, but was
introduced to show that Forward intentionally and knowingly failed to appear for his court date.
Deputy U.S. Marshal Butcher testified that this was not a narcotics investigation and,


                                                8
furthermore, that this was not Forward’s home. Regardless of whether Deputy U.S. Marshal
Butcher’s responses were objectionable, the record is again silent as to why Forward’s counsel
failed to object. Thus, Forward has not overcome the presumption that, when his counsel did not
object to Lujan’s or Deputy U.S. Marshal Butcher’s testimony, he was acting within the wide
range of reasonable professional assistance of counsel. 2
         Forward also argues that his counsel was ineffective because he did not file a motion in
limine regarding extraneous acts, did not object during voir dire when the prosecutor asked the
prospective jurors whether they could consider enhanced penalties, did not request a limiting
instruction on the extraneous acts, and did not object to the charge. The clerk’s record shows
that Forward’s defense counsel filed a motion in limine; thus, Forward’s claim of ineffectiveness
on this ground is without merit. His claim of ineffectiveness as to the exchange during voir dire
is also without merit because the parties are permitted to ask prospective jurors whether they are
able to consider the full range of punishment, including possible enhanced penalties; thus, any
objection made by defense counsel would have been futile. Cardenas v. State, 325 S.W.3d 179,
184 (Tex. Crim. App. 2010) (“Both the State and defense are entitled to jurors who can consider
the entire range of punishment for the particular statutory offense.”).
         As to the claim that his counsel was deficient when he failed to request a limiting
instruction or when he failed to object to the charge, Forward argues specifically that his counsel
should have requested such an instruction based on the extraneous evidence of Forward’s prior
drug use. However, Deputy U.S. Marshal Butcher did not testify that Forward used drugs or that
he was being investigated for drugs. He specifically testified that Forward was not being
investigated for drugs. In addition, Lujan’s testimony that he had bonded Forward out on
numerous occasions was too vague to show that Forward had committed any specific bad act,
such as using drugs. There was no other evidence admitted during the guilt/innocence phase that
suggested Forward previously used drugs. There was one prior judgment of conviction for a
drug offense admitted in the punishment phase, but the court’s charge in the punishment phase
contained an extraneous offense instruction. Therefore, we find that Forward has not shown that
his defense counsel was ineffective when he failed to request an extraneous offense instruction or
otherwise object to the charge. Because we have found that Forward has not met the first prong

          2
            We note that Forward requests, in the alternative, for a hearing to determine why defense counsel failed to object to
the extraneous offense evidence. However, a hearing on direct appeal is not proper and may only be pursued through a writ of
habeas corpus.

                                                               9
of Strickland on any ground of ineffectiveness as to extraneous offenses or prior convictions, we
overrule Forward’s fourth issue.
       The judgment of the trial court is affirmed.




                                                           JIM R. WRIGHT
                                                           CHIEF JUSTICE


March 28, 2013
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                10